Case: 3:20-cv-00627-jdp Document #: 24 Filed: 03/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

MARY PEARSON,
Plaintiff,
Vv. Case No. 3:20-cv-627

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner's decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993);
Melkonyan v, Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, an Administrative Law Judge (ALJ) will offer the claimant the
opportunity for a hearing. The ALJ will reassess the claimant's residual functional
capacity, reevaluate the claimant's subjective symptoms, proceed through the
sequential disability evaluation process as appropriate, and issue a new decision. If

warranted, the ALJ will obtain supplemental vocational expert testimony.

 
Case: 3:20-cv-00627-jdp Document #: 24 Filed: 03/16/21 Page 2 of 2

7H
SO ORDERED this_/S day of Meet 2021,

FA D. (205.

Honorable James D. Peterson
United States District Court Judge

 

 

 
